Denison, J.
This is a case brought in the District Court of Fort Bend county by L. B. Owens against Thomas W. Mitchell and Mason and William Briscoe. It appears by the record that the two Briscoes demurred. The court sustained the demurrer and dismissed the case as to them, from which judgment the plaintiff appealed.
This wasi an interlocutory judgment and left the case pending against, the remaining defendant, Mitchell, as to whom there is. no-final judgment.
This court has no jurisdiction. The appeal is dismissed and the cause remanded.
Dismissed.